
	
		II
		112th CONGRESS
		2d Session
		S. 2947
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the reliquidation of certain entries of
		  polyester fleece sheet sets entered on or after January 29, 2009, and on or
		  before October 27, 2009.
	
	
		1.Reliquidation of certain
			 entries of polyester fleece sheet sets
			(a)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, U.S. Customs and Border Protection
			 shall, not later than 90 days after receiving a request described in subsection
			 (b), liquidate or reliquidate each entry specified in subsection (d) at a rate
			 of duty of 1.9 cents per kilogram plus 1.5 percent ad valorem.
			(b)RequestsAny
			 person seeking a liquidation or reliquidation pursuant to subsection (a) with
			 respect to an entry shall file a proper request with U.S. Customs and Border
			 Protection not later than the date that is 90 days after the date of the
			 enactment of this Act that contains sufficient information to enable U.S.
			 Customs and Border Protection—
				(1)to locate the
			 entry; or
				(2)to reconstruct
			 the entry if it cannot be located.
				(c)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry pursuant to subsection (a)
			 (including interest from the date of entry) shall be paid by U.S. Customs and
			 Border Protection not later than 90 days after the date of the liquidation or
			 reliquidation.
			(d)Affected
			 entriesThe entries specified in this subsection are the
			 following:
				
					
						
							Entry NumberDate of Entry
							
						
						
							E6K 0100046–201/29/2009
							
							E6K 0100046–201/29/2009
							
							E6K 0100046–201/29/2009
							
							595 4542745–802/16/2009
							
							595 4542745–802/16/2009
							
							E6K 0100054–602/25/2009
							
							E6K 0100054–602/25/2009
							
							595 4553647–203/29/2009
							
							595 4566184–105/04/2009
							
							595 4566184–105/04/2009
							
							595 4585908–007/11/2009
							
							595 4585908–007/11/2009
							
							595 4588629–907/15/2009
							
							595 4586741–407/16/2009
							
							595 4586741–407/16/2009
							
							595 4590977–807/26/2009
							
							595 4595041–808/08/2009
							
							595 4604765–109/01/2009
							
							E6K 0100160–109/03/2009
							
							E6K 0100160–109/03/2009
							
							E6K 0100160–109/03/2009
							
							595 4603649–809/03/2009
							
							595 4603649–809/03/2009
							
							595 4606523–209/04/2009
							
							595 4607800–309/08/2009
							
							595 4609593–209/12/2009
							
							595 4609593–209/12/2009
							
							595 4612439–309/26/2009
							
							595 4612439–309/26/2009
							
							595 4614597–609/29/2009
							
							E6K 0100182–510/05/2009
							
							E6K 0100182–510/05/2009
							
							E6K 0100182–510/05/2009
							
							E6K 0100191–610/19/2009
							
							E6K 0100191–610/19/2009
							
							E6K 0100191–610/19/2009
							
							E6K 0100197–310/26/2009
							
							E6K 0100197–310/26/2009
							
							E6K 0100197–310/26/2009
							
							595 4623019–010/27/2009
							
						
					
				
			
